Exhibit 10.75

AMENDMENT NUMBER 3 TO THE

METROPOLITAN LIFE

AUXILIARY SAVINGS AND INVESTMENT PLAN

(Amended and Restated, Effective January 1, 2008)

The METROPOLITAN LIFE AUXILIARY SAVINGS AND INVESTMENT PLAN (the “Plan”) is
hereby amended, effective as of the dates set forth below, as follows:

1. Article 1 of the Plan is hereby amended, effective January 1, 2013, by
restating the first sentence thereof in its entirety to read as follows:

“The purpose of this Plan is to provide Company Contributions on behalf of
employees and their Beneficiaries whose Company matching contributions under the
Savings and Investment Plan for Employees of Metropolitan Life and Participating
Affiliates (‘Savings and Investment Plan’) are reduced or eliminated solely
because of the application of the limitations of (i) Section 415(c) of the
Internal Revenue Code of 1986, as amended (the ‘Code’), (ii) Section 401(a)(17)
of the Code, or (iii) Section 1.415(c)-2(c) of the Income Tax Regulations.”

2. Article 3 of the Plan is hereby amended, effective January 1, 2013, by
restating it in its entirety to read as follows:

“Participation. Each Participant in the Savings and Investment Plan who has
elected to make before-tax salary deferral contributions, after-tax
contributions or Roth 401(k) contributions to the Savings and Investment Plan
with respect to one or more payroll periods during the Plan Year and whose
Company matching contributions under the Savings and Investment Plan during any
payroll period for which such before-tax salary deferral contributions,
after-tax contributions or Roth 401(k) contributions election is in effect are
reduced or eliminated because of the application of the limitations of
(i) Section 415 of the Code, (ii) Section 401(a)(17) of the Code, or
(iii) Section 1.415(c)-2(c) of the Income Tax Regulations, shall be a
Participant under this Plan.”

3. Section 4.1(a) of the Plan is hereby amended, effective January 1, 2013, by
restating it in its entirety to read as follows:

“In General. Except as provided in subsection (b), for each Plan Year, the
Company shall contribute to this Plan, on behalf of each Participant, the amount
of Company Contributions equal to the amount of Company matching contributions
that would have been made to the Savings and Investment Plan had the limitations
of Sections 415 and 401(a)(17) of the Code and Section 1.415(c)-2(c) of the
Income Tax Regulations not applied to the Participant’s account under the
Savings and Investment Plan.”

 

1



--------------------------------------------------------------------------------

4. Article 7 of the Plan is hereby amended, effective January 1, 2012, by
restating the first sentence thereof in its entirety to read as follows:

“The Company shall have the ability to withhold any tax amounts (whether income,
employment, estate or other tax) it determines, in its discretion, is due and
owing from the Participant to the Company, whether the tax obligation arose on
account of the benefit under this Plan or arose due to other wages payable by
the Company to the Participant. If, however, tax is determined, in the
discretion of the Company and in accordance with any process the Plan
Administrator approves for the determination and collection of taxes, to be due
and owing from the Participant, at a time other than when amounts are due to be
paid from this Plan, then the Company will have the discretion to reduce the
accrued benefit or account balance of the Participant in this Plan by the amount
of any tax that it determines is due and owing.”

IN WITNESS WHEREOF, the Company has caused this amendment to be executed in its
name and behalf this 19th day of December, 2012, by its officer thereunto duly
authorized.

 

METROPOLITAN LIFE INSURANCE COMPANY /s/ Andrew Bernstein ATTEST:   /s/ Danielle
Hodorowski

 

2